Citation Nr: 1127388	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 50 percent for syringomyelia with migraine headaches.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from October 2, 1992 to November 18, 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The representative has asked that the Board determine what the issues are and then send the case back to the representative for arguments.  Such delay is not warranted.  The remand herein affords the representative an opportunity to present arguments on the merits of the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue was certified to the Board as one of service-connection for an arachnoid cyst and left behind the brain condition.  However, service-connection has already been established.  Syringomyelia is a condition in which a cyst, called a syrinx, filled with cerebrospinal fluid, develops on the brain or spinal cord.  At the time of the original grant of service-connection, in September 1997, the evidence included magnetic resonance imaging studies that revealed the arachnoid cyst as well as a syrinx cavity at the 7th cervical vertebra.  While the original grant did not mention either cyst specifically, it did grant service-connection for the total disease process.  It also recognized that different manifestations could be rated separately.  The September 1997 RO decision granted service-connection with separate evaluations for syringomyelia with residual headache, syringomyelia with right upper extremity pain, and syringomyelia with right lower extremity nerve involvement.  

Over the years, different manifestations were granted separate disability ratings.  Service-connection is currently in effect for status post syringomyelia with lower extremity involvement, rated as 100 percent disabling; neurogenic bowel, rated as 100 percent disabling; neurogenic bladder, rated as 60 percent disabling; syringomyelia with migraine headaches, rated as 50 percent disabling; major depressive disorder with anxiety disorder, rated as 30 percent disabling; syringomyelia with right arm weakness (major), rated as 20 percent disabling; and syringomyelia with left upper extremity weakness (minor) rated as 20 percent disabling.  Special monthly compensation has also been granted.  

The Veteran now contends that his service-connected arachnoid cyst results in additional manifestations, which warrant separate ratings.  In a May 2009 letter, he stated that since developing the arachnoid cyst, he has started having seizures, temporary blindness, nausea, dizziness, temporary hearing loss, and more.  Under these circumstances, the Veteran should be afforded a current examination to determine whether there are additional manifestations that warrant higher or additional ratings.  The Board notes that the October 2007 rating decision stated that the Veteran had not reported for a VA examination.  The Veteran responded that he reported for all examinations he had notice of.  Given the circumstances of this case, an examination should be rescheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is currently rated as 100 percent disabled on a scheduler basis and entitled to special monthly compensation.  In accordance with the Veterans Claims Assistance Act and subsequent legislation and case law, he should be informed of the requirements for additional compensation.  

2.  VA clinical records from November 2005 (a year before receipt of the current claim) to the present should be obtained and associated with the claims folder.  

3.  The Veteran should be scheduled for a VA neurologic examination.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies needed to respond to the following questions should be done.  

a.  The examiner should describe all current manifestations of the service-connected syringomyelia.  

b.  The examiner should describe any seizures related to the syringomyelia, including the frequency, as well as symptoms during the claimed seizures. 

c.  The examiner should describe any temporary blindness related to the syringomyelia, including the frequency.  

d.  The examiner should describe any temporary hearing loss related to the syringomyelia, including the frequency.  

e.  The examiner should describe any episodes of nausea and/or dizziness seizures related to the syringomyelia, including the frequency.  

f.  The examiner should describe any other manifestations that the Veteran may associate with the arachnoid cyst and express an opinion as to whether such symptoms are related to the service-connected syringomyelia.  

4.  Thereafter, the RO should readjudicate this claim in light of any evidence added to the record.  

a.  The RO should specifically consider additional ratings for any additional manifestations of syringomyelia.  

b.  The RO should specifically consider extraschedular evaluation of the manifestations of the service-connected syringomyelia.  

If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


